DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 3/17/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include two seemingly contradictory wherein clauses.  The first clause that the capsule can withstand disintegration for 60 minutes, and the second that the capsule disintegrates within 60 minutes. The clauses are not presented in the alternative or part of a Markush group, but as concurrent clauses and limitations of the capsule formulation. It is unclear to the Examiner how a capsule can simultaneously disintegrate within 60 minutes and not disintegrate within 60 minutes. To meet one limitation would require missing the other.  As the limitations taken together are contradictory, the meets and bounds of the claim cannot be determined, along with all dependent claims.  Clarification and amendment are required.  For the purposes of Examination, the claims will be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Caballero et al (Preparation and Physiochemical Characterization of Softgels Cross-linked with Cactus Mucilage Extracted from Cladodes of Opuntia Ficus-Indica, Molecules 2019, 24, 2531) in view of Cimiluca (US 5,641,512 hereafter Cimiluca) and Kirschner et al (US 2010/0129496 hereafter Kirschner).
Caballero discloses capsules that are crosslinked by extracts of Opuntia ficus-indica which comprises about 22% D-xylose (abstract, page 2).  1.0 g of the extract is present in a capsule solution, which further comprises about 15% glycerin and 7 g of gelatin, and would be about 0.95% xylose (page 9). The gelatin is sources from porcine skins (page 2). Gelatin can be present up to 21% of the 
While the capsules of Caballero discloses gelatin, xylose, glycerin and water, the reference is silent to the specific concentrations of claim 5.  However, the use of these compounds in soft gelatin fills is well known in the art as seen in the Cimiluca patent.
Cimiluca discloses a soft gelatin capsule formulation comprising gelatin, glycerin, water and nutraceutical agents (abstract, col. 2, lin. 55-65).  The gelatin mass comprises 47% gelatin, 15% glycerin and 33% water (Example I).  The gelatin has an animal source such a bovine (col. 5, lin. 28-50). It would have been obvious to include the crosslinked formulation of Caballero intro the similar formulation of Cimiluca as they solve the same problem.
Regarding the specific active agent of claim 12, while the Caballero and Cimiluca disclose soft gelatin capsules, with at least suggestions of vitamins and dietary fibers, the reference is silent to the specific compounds of claim 10 and 12.  The delivery of these compounds is well known in the art as seen in the Kirschner patent. 
Kirschner discloses a soft gelatin capsule formulation comprising various nutraceutical compounds including vitamins and fatty acids [abstract].  The vitamins include Vitamin C, E and A [0022-0027].  The capsule comprises water, gelatin and glycerin as a filling mass [0031].  The fatty acids include polyunsaturated omega 3 oils [0059]. It would have been obvious to combine the nutraceuticals of Kirschner into the formulation of Caballero as they solve the same problem.
oF, and the concentration of the xylose is the same as the instant claims.  As such, the resulting viscosity should be the same since those limitations were the limiting factors for the feature of the invention. The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable softgel formulation comprising a variety of nutraceutical compounds that are crosslinked via natural means.  It would have been obvious to follow the suggestions of Caballero to include specific nutraceutical agents as found in Cimiluca and Kirschner as they all solve the same problem.  One of ordinary skill in the art would have been motivated to combine the soft gelatin capsule formulations in order to form a stable formulation that is easy to swallow and can be optimized for specific controlled delivery. 



Response to Arguments
3/17/22 have been fully considered but they are not persuasive. Applicant argues that the combination of prior art does not render the claims obvious since each and every limitation is not disclosed or suggested by the combination.
Regarding this argument, it remains the position of the Examiner that the combination of Caballero, Cimiluca and Kirschner continue to render the claims obvious.  First, regarding the amended limitation into claim1, as discussed above as these wherein clauses are present as concurrent limitations that must both be true, they render the claim confusing and indefinite.  Again, clarification and amendment are required.  Regarding the viscosity limitation, this limitation is present as result of a process step, however the claims are drawn to a product.  This limitation is essentially a product by process limitation in a product claim.  The claim recites that the xylose and gelatin is heated at a specific temperature and that heating renders the mixture a specific viscosity.  Caballero is mixed with gelatin and heated to a temperature within the range of claim1. This would meet the heating limitation and barring evidence to the contrary, meet the resulting viscosity limitation given that the xylose and gelatin are present in the same concentrations.  The combination provides xylose, gelatin, glycerin and water at concentrations meeting the instant claim limitations. The compounds are combined in the same way, and form similar capsules. As the composition’s properties would fall naturally from the arrangement of the compositional components, it would be obvious that the generated capsules of the combination would have the same features.  It would have been obvious to follow the suggestions of Caballero to include specific nutraceutical agents as found in Cimiluca and Kirschner as they all solve the same problem.  One of ordinary skill in the art would have been motivated to combine the soft gelatin capsule formulations in order to form a stable formulation that is easy to swallow and can be optimized for specific controlled delivery. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618